Citation Nr: 1431949	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder condition.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had active military service from February 1980 to February 1983, followed by a period of reserve duty. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.                  A March 2012 Travel Board hearing was held before the undersigned                 Veterans Law Judge (VLJ), the transcript of which is of record.

The Board had remanded the claims denoted above through a June 2012 issuance. Following completion of the requested evidentiary development, the RO continued denial of these matters. By rating decision of January 2013, the RO otherwise granted claims previously on appeal for service connection for frostbite of the feet, chronic lumbar strain, a left wrist disorder, and residuals of a pilonidal cyst.           The Veteran does not contest the initial disability rating or effective dates assigned therein, and hence those claims have been resolved on the merits. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Virtual VA paperless claims processing system contains documents regarding this appeal, duly considered in the RO's adjudication of this matter pursuant to a January 2013 Supplemental Statement of the Case (SSOC). The Veterans Benefits Management System (VBMS) did not contain pertinent further documentation.

The issue of service connection for a bilateral shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not initially incurred in active duty service, or to a compensable degree within one year therefrom, nor is it otherwise etiologically related to an incident of service.

CONCLUSION OF LAW

The criteria are not met to establish service connection for hypertension.                         38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);              38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100 , 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. See also,                 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)         must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from July 2009, the RO notified              the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.            § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist                        in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in              Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice in this case corresponded with this standard.

Appropriate action has been undertaken to comply with the duty to assist in this case through obtaining extensive records of VA outpatient treatment. Whereas the Veteran's service treatment records (STRs) are not available in this case, there ensues a heightened duty to assist the claimant, as well as consider application of VA's benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991). The Board has undertaken continuing development of the claim being decided with this in mind, including through the Board's prior remand directive for a VA Compensation and Pension examination premised upon review of the Veteran's own asserted medical history, with the express assumption that the Veteran was a reliable historian. The Veteran's October 2012 VA examination for hypertension did exactly that, giving due consideration to the available clinical history since military service as well as his own averred medical history, notwithstanding the absence of STRs from the actual period of active duty service. Hence, this is deemed a sufficient VA examination.

Meanwhile, in support of his claim, the Veteran provided several personal statements. A March 2012 Travel Board hearing was held, during which                        the Veteran received proper assistance in developing his claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the claimant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits.

Governing Laws and Regulations, Background and Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Moreover, certain chronic diseases, such as hypertension, may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a) ). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of                  38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012)            (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b) ) (internal quotation marks omitted).


The Board has duly considered the evidence, and the claim for service connection for hypertension must be denied. To this effect, there is no material question that   the Veteran currently manifests hypertension, only the remaining issue of whether the condition claimed is etiologically related to his active duty service, i.e., whether there manifests a causal nexus to military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). On this dispositive subject, the Board           finds that the evidence weighs against the Veteran's claim. In so reaching this determination, all reasonable measures undertaken to properly develop and evaluate this claim despite unavailability of STRs from active duty service have been accomplished. The Board does have before it the Veteran's STRs corresponding to a period of reserve duty following active duty, which have been reviewed, and moreover, as mentioned, the VA examiner was directed to consider (and appropriately considered) the Veteran's reported medical history as fully competent evidence of clinical history. As to causation, to begin with, there is no record of hypertension having manifested to a compensable level within one year of service discharge in February 1983, including on any records associated with reserve duty, thereby ruling out presumptive service connection for hypertension under 38 C.F.R. § 3.309(a), and requiring competent medical evidence to address etiology.   

Moreover, the competent evidence which has been obtained regarding causation effectively rules out a causal nexus to service as well. In conjunction with the October 2012 VA examination, the opinion proffered was that hypertension was less likely than not incurred in or caused by service, the stated rational being:

1) There are no active duty medical records in the c-file to confirm elevated [blood pressure] or medications while in [the] military.

2) There is no mention of hypertension or taking hypertension medications listed on physical exam for Army National Guard in June 1984.               His blood pressure is within normal range on physical exam. This exam was over a year after discharge from active duty. This indicates                           [the] Veteran did not have hypertension at time of discharge or within a year of discharge.

3) While it is possible [the] Veteran had elevated blood pressure while in the military, episodic elevated blood pressure readings do not necessarily result in diagnosis of hypertension. 

4) There is no medical evidence appreciated in c-file that indicates a diagnosis of hypertension prior to 2004.

5) Therefore it is this provider's opinion that the Veteran's hypertension is not as likely as not due to, caused by or incurred in military service.

The aforementioned opinion weighs against a finding of causation on appropriate consideration of the record, including available evidence post-service not demonstrating a diagnosis of hypertension until 2004. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).                      The substantial interval between service and initial confirmed diagnosis is also a factor which tends to show absence of a medical relationship thereto. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Nor is there any contrary opinion of record. The Board has considered the Veteran's assertions during the hearing that although he was not formally diagnosed with hypertension while on active duty service,              he did recall being told that he had elevated blood pressure and being administered a prescription for pills to lower his blood pressure. The Veteran is indeed competent to make these assertions regarding observable medical history and averred treatment course. However, the Board ultimately finds most probative the aforementioned VA examiner's opinion, since premised upon the compelling notation that the Veteran's June 1984 entrance examination for reserve duty service is absent for reference to hypertension or anti-hypertensive medication. Indeed, it is noted that blood pressure taken at the time was relatively normal, of 126 / 74. Also cited within the above medical opinion is again, absence of continuous treatment for hypertension for nearly 20 years thereafter, which raises the concern that even assuming for sake of argument that elevated blood pressure had appeared in service a few times (as the VA examiner duly considered), there was not a definite chronic hypertensive condition established therein, or for that matter one which persisted up until the present time. Likewise, inasmuch as the Veteran asserts the existence of a causal nexus to service, given the remoteness of the alleged onset, as well as limited documented medical history, the most probative opinion on causation would emanate from a competent medical professional with the requisite background and training to evaluate the evidence, and thus, some consistent medical evidence is needed to substantiate the Veteran's assertions in this regard, but has not been presented or otherwise obtained.   

For these reasons, the claim for service connection for hypertension is being denied. The preponderance of the evidence is unfavorable, and therefore the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

While on relevant VA Compensation and Pension examination of October 2012    an opinion was provided that the Veteran's existing bilateral shoulder condition was less likely than not due to active military service, the opinion omitted reference to essential substantiating facts, finding that the record was notably absent for a shoulder condition in 2010, when in actuality records show a VA treatment provider's diagnosis of degenerative joint disease of the bilateral shoulders back in September 2004. Whereas this additional fact does not in and of itself prove            service connection, given the onset by documentation still more than 20 years         post-service, it is certainly relevant to the issue of causation and must be considered by the VA examiner through a supplemental opinion.

Accordingly, this claim is REMANDED for the following action:

1. Contact the Central Texas Healthcare System (HCS) and request all pertinent treatment records for the Veteran dated since June 2012. Then associate these records with the Veteran's claims file, or in the alternative with his electronic "Virtual VA" file.

2. Return the claims folder to the VA examiner who conducted the VA examination of the bilateral shoulders of October 2012, and request a supplemental opinion.          All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner is requested to again opine as to whether the Veteran's present bilateral shoulder condition at least as likely               as not (50 percent or greater probability) was incurred in or is otherwise etiologically related to the Veteran's active duty military service, or to the extent involving degenerative joint disease, first manifested to a compensable degree within one year of service discharge. 
In providing the requested opinion, please expressly indicate consideration of the fact that according to VA outpatient records to date, the Veteran's degenerative joint disease of both shoulders was first identified            post-service in September 2004.

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the October 2012 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries            set forth above regarding the disability claimed.
 
3. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to             the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


